Third District Court of Appeal
                               State of Florida

                            Opinion filed July 25, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D18-1242
                         Lower Tribunal No. 12-2340 C
                             ________________


                               Samuel Lowry,
                                    Petitioner,

                                        vs.

                            The State of Florida,
                                   Respondent.



      A Case of Original Jurisdiction – Habeas Corpus.

      Samuel Lowry, in proper person

      Pamela Jo Bondi, Attorney General, for respondent.


Before ROTHENBERG, C.J., and SUAREZ and SCALES, JJ.

      SUAREZ, J.

      Samuel Dorsey Lowry seeks a petition for habeas corpus based on

ineffective assistance of appellate counsel in his prior appeal from judgment of

conviction and sentence. See Lowry v. State, 191 So. 3d 472 (Fla. 3d DCA 2016).
Lowry’s direct appeal became final on May 19, 2016. His current petition was put

into the correctional facility mailing on June 11, 2018. Florida Rule of Appellate

Procedure 9.141(c)(4)(B) states that “[a] petition alleging ineffective assistance of

appellate counsel shall not be filed more than 2 years after the conviction becomes

final on direct review unless it alleges under oath with a specific factual basis that

the petitioner was affirmatively misled about the results of the appeal by counsel.”

      This petition was filed more than two years after the conviction became

final, and Lowry makes no allegation that his counsel affirmatively misled him.1

We dismiss this petition for habeas corpus as untimely filed.

      Dismissed.




1 Additionally there is no substantive merit to this petition, as Lowry simply
restates issues raised and disposed on direct appeal.
                                          2